ClaeK, C. J.,
dissenting: The first count in the indictment charges a sale to “a person or persons to the jurors unknown.” This was held valid by Hoke, J., in a unanimous opinion in S. v. Dowdy, 145 N. C., 432, and has been long recognized as the settled, practice of the courts. Besides, the special verdict in this case is based upon the second count, which charges the sale of intoxicating liquors to Carl Spencer, a minor.
The facts found in the special verdict are that an agent of the defendants, Hatke & Co., dealers in liquor in Richmond, Ya., obtained from Carl Spencer in New Bern an order for the sale of the whiskey, which act our statute makes indictable, and which was held in Delamater v. South Dakota, 205 U. S., 93, to be within the jurisdiction of the State court. Hatke & Co. shipped the whiskey on a bill of lading to themselves at New Bern, N. C., and indorsing this bill of lading “notify. Carl Spencer,” attached thereto a draft on Carl Spencer, and sent it to the defendant bank in New Bern, who through its cashier, the defendant Fisher, received from Spencer the purchase money, $8.25, and thereupon delivered to him the bill of lading indorsed in blank as an order on the railroad company to deliver to him the whiskey. The whiskey was till then the property of Hatke & Co., and was in the warehouse at New Bern. Up to. that time Spencer had neither title nor right of possession to the liquor. This transfer of the title and possession by Fisher to Spencer was a sale made in this State and indictable under our statutes.
In Express Co. v. Iowa, 196 U. S., 133, the Court held that interstate transportation was interstate commerce, but that owing to the custom of railroad companies and express companies when acting under c. o. d. authority to deliver goods to a purchaser, constructively interstate commerce .extended beyond the arrival of the merchandise in the warehouse of the carrier at its destination and covered the action of the carrier up to the time of the actual, delivery to the consignee and the *568receipt of the purchase money. In Delamater v. South Dakota, 205 U. S., 93, Chief Justice White again writing the opinion of the Court, says that this doctrine did not cover the delivery to the consignee on c. o. d. shipment when it was intoxicating liquor in prohibition States, and had not been so held “except in those cases which had been decided prior to the Wilson Act.”
Congress also passed section 239 of the Criminal Code, which made it indictable under a penalty of not more than $5,000 for any common carrier to deliver intoxicating liquors on c. o. d. delivery in a prohibition State. To evade this, Hatke & Co. did not ship the liquor to Spencer, but to themselves at New Bern, N. C., and therefore, as was held by this Court in Manufacturing Co. v. R. R., 149 N. C., 261, no title to the liquor passed to Spencer until the subsequent transaction between Fisher and Spencer by which the title • and right of possession passed to Spencer in consideration and on payment of the purchase money. This case has been cited with approval by Walker, J., Gaskins v. R. R., 151 N. C., 20, and by Hoke, J., in Buggy Corporation v. R. R., 152 N. C., 121. In Bank v. R. R., 153 N. C., 346, Walker, J., holds that in a case like this, after the arrival of the goods and notice given, the railroad is merely a warehouseman for the consignor who retains title to “a shipment of goods to consignor’s order, notify, etc., until the draft is paid and the bill of lading is surrendered.”
The action of Fisher was not as agent for the railroad company, and the railroad company cannot be indicted for -his conduct. Fisher was acting as agent of Hatke & Co. Hatke & Co. had agreed to sell the whiskey to Spencer. They had shipped the whiskey to themselves at New Bern, and then through their agent,, Fisher, they had perfected the sale to Spencer by delivery of the order upon the railroad company to deliver the goods to him upon the receipt by them, through Fisher, their agent, of the purchase money. This was a sale made in this State by Fisher as the agent of Hatke & Co., and not as the agent of the railroad company. Such act could not be interstate commerce under the Federal statute, which forbade c. o. d. delivery, even if Fisher had. been the agent of the railroad company. It *569certainly could not be interstate commerce unless Eisber were tbe agent of the common carrier, doing some act to complete the transportation to the consignee. ‘He was the agent of Hatke & Co., doing an act in their behalf, by their orders and for their benefit, after the delivery of the whiskey in New Bern, to Hatke & Oo., who were the consignees, and where it was held subject to their disposal, as was held in Bank v. R. R., 153 N. C., 346, and other cases above cited. “By such bill of lading, the seller does not reserve merely a lien, but the absolute right of disposal of the goods.” 6 A. and E., 1066, note 1, which is quoted with approval in Manufacturing Co. v. R. R., 149 N. C., 261.
The act of Eisher could not be interstate commerce unless he were a common carrier or the agent of the common 'carrier in perfecting the transportation of the goods. But the common carrier had fulfilled its whole duty when it placed the liquor in its warehouse at New Bern subject to the order of the consignee, Hatke & Oo. It had no further interest in the matter and no further duty to discharge. The further disposition of the liquor by the transfer of the bill of lading to Spencer and the 'receipt of the purchase money would have subjected the railroad company to the fine of $5,000 if Eisher had been their agent, but. he was not, for the carrier had no further duty to discharge. It simply held the liquor, as said in the authorities' above, “at the absolute disposal of Hatke & Co.” Its duty as an interstate carrier was at an end.
Our statute, Revisal, 3524, makes the sale to a minor presumptive evidence that Hatke & Co. knew of the minority of Spencer, and this presumption has not been rebutted by any evidence. Indeed, the knowledge of Eisher was its knowledge. S. v. Kittelle, 110 N. C., 560. This transaction by Eisher was a sale by him to a minor in this State, with full knowledge of that fact, and therefore he is responsible as coprincipal. Besides, it is utterly immaterial that the sale is charged to have been 'made to a minor. The facts charged and found show a sale of intoxicating liquors by Eisher to Spencer in this State. It is immaterial that he was an agent for another person. The *570allegation in tlie bill and in tbe facts found, that Spencer was a minor, is mere surplusage. Striking out tbe allegation that Hatke & Co. are dealers and that Spencer was a minor, sufficient remains both in tbe charge and tbe facts found to establish tbe violation of our statute which forbids tbe sale of intoxicating liquors in this State. It is both charged and shown that Fisher did tbe acts which constituted such offense.
Fisher was, neither a common carrier nor an agent for a common carrier. The railroad company incurred no liability by reason of his conduct. He was doing nothing for them nor in the way of interstate commerce. He was simply transferring, by direction of Hatke & Co., to Spencer, an order for intoxicating liquors, of which they had the “absolute disposal” and which had been shipped to Hatke & Co. and which was then lying in the warehouse in New Bern subject to their order. In exchange for such order and the transfer of the title and the right to possession to Spencer he received as agent for Hatke & Co. the purchase money. There is no element of interstate commerce in the .transaction, but the act was one performed entirely within this State. It had no reference to the transportation from Richmond to New Bern, which had been closed and perfected by the delivery of the liquor consigned to Hatke & Co. in the warehouse at New Bern.
To test this matter, suppose the liquor had been consigned to A. B., and A. B. had thereafter transferred the bill of lading to Spencer in consideration of purchase money. This would have been purely a North Carolina transaction, and in no sense an interstate dealing. It. can make no difference that Hatke & Co. were consignors as well as consignees. They had full right to transfer their property, unless forbidden by statute, from Richmond to New Bern, and their ownership of it in New Bern'was-as 'complete as it was in Richmond until they transferred the title and possession thereto to a purchaser in consideration of the receipt of the purchase money.
It does not lessen the culpability of Fisher that the sale" completed by Fisher had originally been an executory agreement made in New Bern between a former agent of Hatke & Co. and *571Spencer, which act is denounced by our laws by a statute (Pell’s Revisal, 3524a), which is held valid as an exercise of State sovereignty, and not an interference with interstate commerce, in Delamater v. South Dakota, 205 U. S., 93.
If it is indictable in the State courts for the agent to make an agreement here to sell the liquor to Spencer, before shipment, for a stronger reason, after Hatke & Co. have transferred their liquor and put it in the warehouse at New Bern, it is an act in violation of the State law to perfect and complete such sale by the delivery of the whiskey and the receipt of the purchase money. The latter act cannot be an interference with interstate commerce, for Hatke & Co. were. consignees. Their disposal of the liquor after its arival here, through their agent, Fisher, was in violation of our law. Such act being a misdemeanor, Fisher is guilty on the special verdict, as a coprin-cipal.